REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 6/28/2022.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 8, the closest prior art are US 7374346 of Tanaka et al and US 20110170830 of Uno et al.

Regarding Claims 1 and 8, Tanaka teaches an optical module, comprising a metal front cover, a ceramic sleeve, a pressing block and a ceramic insertion core, the ceramic sleeve being disposed in the metal front cover and fixed by the pressing block, one end of the ceramic insertion core being disposed in the ceramic sleeve, another end of the ceramic insertion core being fixed in the pressing block, the pressing block including a pressing block body, the pressing block body being an integral structure, one end of the pressing block body being formed with an insertion core positioning hole for fixing the another end of the ceramic insertion core, another end of the pressing block body being formed with a chip accommodating hole for accommodating an isolator chip and a magnetic ring accommodating chamber for accommodating a magnetic ring, the chip accommodating hole coaxially communicating with the insertion core positioning hole, the magnetic ring accommodating chamber being arranged around the chip accommodating hole, the insertion core positioning hole being a round hole, the chip accommodating hole being provided with at least one positioning angle for positioning the isolator chip. Uno teaches a receptacle attached with an optical isolator, wherein the pressing block body has two opposite end surfaces respectively defining the one end and the another end of the pressing block body, the two end surfaces each having a portion that is recessed; wherein the chip accommodating hole being provided with at least one positioning corner structure for positioning the isolator chip; 

But none of them teaches that at least wherein the internal space of the surrounding wall that forms the chip accommodating hole comprises at least two positioning corners formed in the inner circumferential surface of the surrounding wall and angularly spaced from each other, wherein the at least two positioning corners respectively correspond to different corners of a shape of the isolator chip such that the isolator chip is positioned between the at least two spaced positioning corners of the internal space of the surrounding wall.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optical module further comprising:
wherein the internal space of the surrounding wall that forms the chip accommodating hole comprises at least two positioning corners formed in the inner circumferential surface of the surrounding wall and angularly spaced from each other, wherein the at least two positioning corners respectively correspond to different corners of a shape of the isolator chip such that the isolator chip is positioned between the at least two spaced positioning corners of the internal space of the surrounding wall,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-7 are also allowed due to their dependence on claim 1.
Claims 9-14 are also allowed due to their dependence on claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872